People v Portalatin (2016 NY Slip Op 08172)





People v Portalatin


2016 NY Slip Op 08172


Decided on December 6, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 6, 2016

Renwick, J.P., Saxe, Gische, Webber, JJ.


2392 4227/13

[*1]The People of the State of New York, Respondent,
vHector Portalatin, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Order, Supreme Court, New York County (Anthony J. Ferrara, J.), entered on or about November 24, 2015, which adjudicated defendant a level two sexually violent sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). Defendant did not establish that his health problems would minimize the likelihood of recidivism (see e.g. People v Rodriguez, 101 AD3d 630 [1st Dept 2012], lv denied 21 NY3d 851 [2012]), and his expression of remorse and lack of additional sex offenses were adequately taken into account by the risk assessment instrument.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 6, 2016
CLERK